Citation Nr: 1716669	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-18 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veteran Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the July 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In a final decision issued in April 2002, the RO denied service connection for bilateral hearing loss.

2.  Evidence added to the record since the final April 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is related to his military service, to include his noise exposure therein.



CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran originally filed a claim for service connection for hearing loss in February 2001.  In an April 2002 rating decision, the RO considered his service treatment records and a September 2001 VA examination report, but found that the evidence of record did not show audiometric findings that met the criteria for defective hearing under VA regulations.  As such, the RO denied service connection for hearing loss.

In April 2002, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to the denial of service connection for hearing loss.  In this regard, the Board notes that, while he entered a notice of disagreement as to other issues addressed in such decision in July 2002, such communication was silent as to the denial of service connection for hearing loss.  Furthermore, no new and material evidence referable to the Veteran's claim for service connection for bilateral hearing loss was received within one year of the April 2002 rating decision.  The Board also notes that, while the Veteran's service personnel records were received in December 2015 and include numerous performance evaluations reflecting the nature of his duties, such information was previously of record and considered in the April 2002 rating decision by way of the Veteran's DD 214 and his description of his in-service noise exposure.  Thus, the Board finds that the newly received personnel records are duplicative and, thus irrelevant, to the instant claim.  Consequently, the April 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2016)].

Following the April 2002 rating decision, VA first received the Veteran's application to reopen such claim in April 2010.  Evidence received since such prior final denial includes post-service VA and private treatment records, a June 2010 VA examination, and a May 2011 opinion from the Veteran's private audiologist.  The Veteran's post-service treatment records reflect a diagnosis of bilateral hearing loss and a prescription for hearing aids.  Further, the June 2010 VA examination reveals a diagnosis of bilateral hearing loss for VA purposes.  Additionally, while the June 2010 VA examiner found that, as there was no evidence of significant threshold shift beyond normal variability to suggest bilateral hearing loss during service, his hearing loss was less likely as not caused by or a result of noise exposure in service, the May 2011 audiologist opined that the Veteran's hearing loss is most likely related to the noise of exposure of 20 years in the military around the flight lines without proper protection.

As noted previously, the Veteran's claim for service connection for bilateral hearing loss was previously denied on the basis that the evidence of record did not show audiometric findings that met the criteria for defective hearing under VA regulations, and the newly received evidence reflects such a diagnosis.  Furthermore, the record now contains opinions addressing the etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the newly received is not cumulative or redundant of the evidence of record at the time of the April 2002 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. Therefore, as new and material evidence referable to such claim has been received, it is reopened. 

II.  Service Connection Claim

The Board will now proceed with a review of the Veteran's claim for bilateral hearing loss on a de novo basis. As the AOJ considered his claim on the merits in the August 2010 rating decision and February 2013 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for bilateral hearing loss at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran maintains that he has bilateral hearing loss resulting from noise exposure during service. In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim and, as such, service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990).

First, there is no material dispute that a current hearing loss disability for VA purposes has been diagnosed.  This is demonstrated by a VA examination conducted in June 2010, which showed auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
30
30
35
RIGHT
35
40
40
40
50

The auditory thresholds demonstrated at this examination were 40 decibels or greater in several frequencies for the right ear, as well as at least three frequencies of 26 decibels or greater for the left ear.  Therefore, bilateral hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  As such, the first requirement to establish service connection, evidence of a current disability, has been met.  

Next, regarding the in-service incurrence requirement, the Board notes that the Veteran's service treatment records are negative for a diagnosis of bilateral hearing loss pursuant to VA regulations.  However, audiometric findings noted in May 1994 revealed some element of hearing loss in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
40
30
30
20
20
RIGHT
10
5
0
0
0

Furthermore, the Board notes that the Veteran was awarded service connection for tinnitus in the April 2002 rating decision due to complaints of ringing in his ears during service.  The Veteran contended during the August 2016 Board hearing that the same hazardous noise exposure and injury that caused his tinnitus also caused his bilateral hearing loss.  Further, he testified that he worked in close proximity to aircraft as a firefighter and was exposed to aircraft engine noise.  As the Veteran's DD 214 indicates that he served as an environmental craftsman and firefighter, there is a high probability that he was exposed to loud noise during service.  Accordingly, the Board finds that the in-service incurrence element has been met.

Finally, the last element for direct service connection requires a nexus between the Veteran's current disability and in-service incurrence.  As discussed previously, VA afforded the Veteran a VA examination in June 2010.  At such time, the VA examiner noted that there was no significant threshold shift beyond normal variability.  The examiner determined that, based on the Veteran's hearing test results during service, his hearing loss was less likely as not related to noise exposure during service.  However, in May 2011, the Veteran received a second opinion from a private audiologist, who opined that his hearing loss is most likely related to the noise exposure of 20 years in the military around the flight lines without proper protection.  

Further, in the August 2016 hearing, the Veteran reported that has had hearing problems since service.  In this regard, the Board notes that his original claim for hearing loss was shortly after separation from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborate by contemporaneous medical evidence).  

Therefore, based on the foregoing, the Board finds that the evidence in regard to whether the Veteran's current bilateral hearing loss is related to his military service, to include his noise exposure therein, is in relative equipoise.  Consequently, the Board resolves all doubt in his favor and finds that service connection for bilateral hearing loss is warranted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


